January 4, 2016Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Bond Funds, Inc.-Dreyfus Municipal Bond Fund1933 Act File No.: 2-568781940 Act File No.: 811-02653CIK No.: 0000075176Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 67 to the Registration Statement, electronically filed with the Securities and Exchange Commission on December 29, 2015, except as reflected in the Supplement to the Prospectus of Dreyfus Municipal Bond Fund which was filed pursuant to 497(e) on December 31, 2015.Please address any comments or questions to my attention at 212-922-8216.Sincerely,/s/ Isaac TamakloeIsaac TamakloeParalegal
